Name: Commission Regulation (EEC) No 3488/81 of 7 December 1981 fixing certain coefficients applicable to cereals exported in the form of certain spirituous beverages
 Type: Regulation
 Subject Matter: plant product;  trade policy;  beverages and sugar;  foodstuff;  economic analysis
 Date Published: nan

 8 . 12. 81 Official Journal of the European Communities No L 352/ 19 COMMISSION REGULATION (EEC) No 3488/81 of 7 December 1981 fixing certain coefficients applicable to cereals exported in the form of certain spirituous beverages mentioned periods for barley processed into malt used in the United Kingdom for manufacturing malt whisky ; whereas, in view of the additional data recently supplied to the Commission, all the other coefficients for the same periods should be fixed ; Whereas the second indent of Article 3 (2) of Regula ­ tion (EEC) No 1188/81 provides for adjustment of the coefficient where foreseeable export trends in one of the Member States concerned show a tendency to change significantly ; whereas this assessment may be made by taking account of a sufficiently long reference period to eliminate insignificant short-term fluctua ­ tions ; whereas a period of six years prior to the year in question complies with this criterion ; whereas, more ­ over, an annual difference of less than 1 % between the respective trends in exports and total quantities sold cannot show a tendency towards significant change ; Whereas certain coefficients should be adapted accor ­ dingly,, to take account of a tendency for exports to increase ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1949/81 (*), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying, down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regulation (EEC) No 3035/80 con ­ cerning certain products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, Whereas Article 9 ( 1 ) of Regulation (EEC) No 1188/81 lays down that, on application by the party concerned, cereals placed under control as from 1 August 1973 may be eligible for refunds ; Whereas Article 3 (1 ) of Regulation (EEC) No 1188/81 states that the quantity of cereals on which the refund is granted shall be that placed under control weighted by a coefficient, fixed annually for each Member State concerned, expressing the ratio for the spirituous beverage in question between the total quantity exported and the total quantity marketed ; whereas, information having been received from the Member States pursuant to Article 15 (4) of Commission Regu ­ lation (EEC) No 1842/81 (4), as last amended by Regu ­ lation (EEC) No 3487/81 Q, the coefficients for the periods between 1 August 1973 and 31 July 1981 should be fixed ; whereas Article 3 (3) of Regulation (EEC) No 1188/81 makes provision for differentiating the coefficient according to the cereals employed ; Whereas Commission Regulation (EEC) No 3233/81 (*) fixed a coefficient for each of the above ­ HAS ADOPTED THIS REGULATION : Article 1 For the purposes of Article 9 of Regulation (EEC) No 1188/81 , the coefficients referred to in Article 3 of the said Regulation applicable to cereals used :  in the United Kingdom, for the manufacture of grain whisky,  in Ireland, for the manufacture of Irish whiskey, shall be as shown in the Annex. Article 2(') OJ No L 281 , 1 . 11 . 1975, p. 1 . (*) OJ No L 198, 20 . 7. 1981 , p. 2. (3) OJ No L 121 , 5. 5 . 1981 , p. 3 . 0 OJ No L 183, 3. 7. 1981 , p. 10 . This Regulation shall enter into force on the day of itspublication in the Official Journal of the European Communities. (*) See page 18 of this Official Journal . (4 OJ No L 325, 13 . 11 . 1981 , p. 20 . No L 352/20 Official Journal of the European Communities 8 . 12. 81 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1981 . . For the Commission Poul DALSAGER Member of the Commission ANNEX Coefficients applicable in Ireland Coefficients applicable in theUnited Kingdom Coefficients applicable Coefficients applicable Period of application to barley usedfor the manufacture of Irish whiskey, Category B (') to barley processed into malt used for the manufacture of Irish whiskey, Category A to cereals used for the manufacture of Irish whiskey, Category A to barley used for the manufacture of grain whisky (') to other cereals used for the manufacture of grain whisky 1.8 . 1973  31.7. 1974 0-121 1.8 . 1974  31.7. 1975 0-198 1.8. 1975  31.7.1976 0-253 1.8.1976  31.7.1977 0-212 1.8 . 1977  31.7. 1978 0-241 1.8. 1978  31.7. 1979 0-203 1.8 . 1979  31.7. 1980 0-210 1.8 . 1980  31.7. 1981 0-239 0-251 0-418 0-529 0-441 0-499 0-422 0438 0-409 0-253 0413 n.d. n.d. n.d. n.d. n.d. n.d. 0-688 0-666 0-678 0-586 0-452 0-507 0-348 0-503 0-696 0-678 0-554 0-360 0-103 n.d. n.d. 0-052 (') Including barley processed into malt. n.d.  not determinable ; coefficients to be applied